986 F.2d 1421
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Golden Donald CURRY, Petitioner-Appellant,v.David L. BAKER, Warden, Respondent-Appellee.
No. 92-3851.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1993.

Before RYAN and SILER, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Golden Donald Curry, a pro se Ohio prisoner, appeals from the dismissal of his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Curry was convicted by a jury of three counts of gross sexual imposition and one count of rape.   He received a 12 to 25 year sentence.   The Ohio Court of Appeals affirmed the judgment of the trial court.   Curry's motion for leave to appeal to the Ohio Supreme Court was overruled.   The district court denied Curry's petition on the merits.


3
On appeal, Curry raises three issues.   First, he argues that the district court improperly denied his motion for a copy of the trial transcript.   Second, Curry claims a denial of due process because the district court did not properly consider his petition.   Third, Curry contends that the district court improperly denied his motion to amend his petition.


4
We find no error in the district court's denial of Curry's motion for a copy of the trial transcript.   As explained in  United States v. MacCollom, 426 U.S. 317, 321 (1976), the petitioner does not possess an automatic right to access to a trial transcript at state expense.   An indigent prisoner is only entitled to a free transcript if a district judge certifies that his asserted claim is "not frivolous" and that the transcript is "needed to decide the issue."


5
Curry's contention that the district court did not properly review his petition is without merit.   The district court filed a twenty-two page opinion and order which thoroughly covered those issues raised in Curry's petition.


6
Curry's argument that the district court improperly denied his motion to amend is also without merit.   A denial of a motion to amend is reviewed for an abuse of discretion.   Robinson v. Michigan Consolidated Gas Co., 918 F.2d 579, 591 (6th Cir.1990).   In his motion to amend, Curry states that he is concerned that his petition must be in some way defective because it has been in the "court system for over six months now and has not been set for a hearing and he has not received an answer from the respondent as yet."   No new facts or legal issues were identified in Curry's motion to amend.   Under these circumstances, we find no abuse of discretion.


7
Accordingly, the judgment of the district court is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.